                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                              San Francisco Division

                                  11       UPDATEME INC.,                                     Case No. 17-cv-05054-SI (LB)
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER ADJUDICATING DISCOVERY
                                  13               v.                                         DISPUTE BETWEEN PLAINTIFF AND
                                                                                              DEFENDANTS
                                  14       AXEL SPRINGER SE, et al.,
                                                                                              Re: ECF No. 153
                                  15                      Defendants.

                                  16

                                  17                                              INTRODUCTION
                                  18         Updateme, the creator of a news-aggregator cell-phone app, claims that the defendants — Axel

                                  19   Springer SE, Axel Springer Services, Inc., Axel Springer Digital Ventures GmbH, and Upday

                                  20   GmbH & Co. KG — allegedly “stole’ Updateme’s platform and released a copycat app.1

                                  21         Updateme states that it recently learned that the defendants used the code name “Ajax” to refer

                                  22   to Updateme.2 The defendants have confirmed that there are 5,126 unique documents (including

                                  23   associated family members) within the previously collected ESI that hit on the term “Ajax.”3 The

                                  24

                                  25

                                  26   1
                                           Joint Letter Br. – ECF No. 153 at 1.
                                       2
                                           Id.
                                  27
                                       3
                                           Id.
                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)
                                   1   defendants have not reviewed those documents for responsiveness.4 Updateme asks the court to

                                   2   order the defendants to review those documents and produce responsive documents within two

                                   3   weeks.5

                                   4         The defendants maintain that the term “Ajax” is a project name that they created to refer to

                                   5   Updateme’s threatened litigation, i.e., to describe the dispute itself, not to describe Updateme.6

                                   6   The defendants represent that “a sampling of the ‘Ajax’ documents confirms that, in every

                                   7   responsive document, the term ‘Ajax’ was used to refer to the dispute itself.”7 The defendants do

                                   8   not provide any details about what sort of sample they conducted (e.g., how large the sample was,

                                   9   whether it was randomly selected, etc.).

                                  10         Updateme disputes the defendants’ representation and claims that the defendants used the term

                                  11   “Ajax” to refer to Updateme, not just the dispute, citing 93 produced documents generally and two

                                  12   documents in particular.8 The defendants maintain that (1) both documents are privileged and
Northern District of California
 United States District Court




                                  13   work-product protected and are subject to pending clawback requests and (2) are better translated

                                  14   (presumably from German) as referring to the dispute, not to Updateme.9 The defendants claim

                                  15   that it would be unduly burdensome and expensive to review the “Ajax” documents at this stage of

                                  16   the litigation.10 The defendants argue that the burden of reviewing these documents is particularly

                                  17   disproportional to the litigation considering that Updateme supposedly seeks only to recover its

                                  18   share of the defendants’ profit from their app but that the defendants (so they claim) have had no

                                  19   profits for Updateme to recover.11 The defendants finally argue that the term “Ajax” was not

                                  20

                                  21

                                  22   4
                                           Id.
                                       5
                                  23       Id.
                                       6
                                           Id. at 4.
                                  24
                                       7
                                           Id.
                                  25   8
                                           Id. at 2.
                                       9
                                  26       Id. at 4.
                                       10
                                            Id. at 4–5.
                                  27
                                       11
                                            Id. at 3.
                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)                    2
                                   1   included in the ESI Protocol that the parties agreed upon months ago and should not be added at

                                   2   this late stage.12

                                   3         The court can decide this dispute without a hearing, N.D. Cal. Civ. L.R. 7-1(b), and rules as

                                   4   follows.

                                   5

                                   6                                                 ANALYSIS
                                   7         The court begins with a few preliminary observations. Whether “Ajax” refers to Updateme or

                                   8   only the defendants’ dispute with Updateme is in some sense a distinction without a difference.

                                   9   Either way, the search term “Ajax” is likely to return documents that are responsive to Updateme’s

                                  10   request for “[a]ll communications . . . concerning Updateme or the updaemi® application[.]”

                                  11   Documents concerning the defendants’ dispute with Updateme are likely documents concerning

                                  12   Updateme.
Northern District of California
 United States District Court




                                  13         Additionally, even if “Ajax” refers to the dispute, that does not mean that documents that

                                  14   contain “Ajax” are necessarily more likely to be privileged or protected from disclosure. Take the

                                  15   following hypothetical. One non-lawyer businessperson writes to another, “How are our profits

                                  16   looking?” The second responds, “We were making $X in profits last year, but now because of

                                  17   Ajax and its threat to our news app, we might not have those profits next year.” The two

                                  18   businesspeople in this hypothetical may be using “Ajax” to refer to the defendants’ dispute with

                                  19   Updateme; nonetheless, nothing in that email is privileged. To the extent the defendants are

                                  20   suggesting that if “Ajax” purportedly refers to their dispute with Updateme, ESI containing

                                  21   “Ajax” should remain outside the scope of discovery, the court is not convinced.

                                  22         That said, in light of the current, advanced stage of discovery, the court orders the following.

                                  23   In lieu of reviewing all “Ajax” documents, the defendants must randomly select 10% of the

                                  24   unreviewed documents, review them (and their associated family members) for responsiveness,

                                  25   produce responsive documents (and a privilege log for any responsive documents that are

                                  26
                                  27
                                       12
                                            Id. at 4.
                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)                     3
                                   1   withheld), and provide a chart listing the number of documents and families reviewed and the rate

                                   2   of responsiveness (including and not including withheld documents). Cf. In re Viagra (Sildenafil

                                   3   Citrate) Prods. Liab. Litig., No. 16-md-02691-RS(SK), 2016 WL 7336411, at *1–2 (N.D. Cal.

                                   4   Oct. 14, 2016) (using sampling to assess search terms). The defendants must complete this process

                                   5   within one week. Following completion, if the parties continue to have disputes regarding

                                   6   discovery of the “Ajax” documents, they should meet and confer.

                                   7

                                   8      IT IS SO ORDERED.

                                   9      Dated: October 11, 2018

                                  10                                                  ______________________________________
                                                                                      LAUREL BEELER
                                  11                                                  United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 17-cv-05054-SI (LB)                 4
